Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to the preliminary amendment to U.S. Patent application 17225980, filed on 4/8/2021. This application is a continuation of parent application 14/693,054 (as noted by Applicant on the header of the claim set in the preliminary amendment submitted on 4/8/2021). Application 14/693,054, now U.S. Patent 10993837, claims priority to provisional U.S. patent application 61/983,329 filed on 4/23/2014.
	This action is made non-final.
Claims 25-33 are pending in this case. Claim 25 is an independent claim. The information disclosure statement filed on 4/30/2021 has been entered and considered by the examiner.

Drawings
	The drawings filed on 4/8/2021 have been accepted by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, 26, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 20140039510 (Saarloos), as disclosed by Applicant in the IDS mailed on 4/30/2021, in view of U.S. Pre-grant Publication 20090306581(Claus).

25. (New) An ocular surgical apparatus comprising: 
an ocular surgical instrument; (See Saarloos at [0049]-[0050] where tools for measuring and planning an ocular implant surgery are disclosed as well as implants, all of which teach the limitations of surgical instruments.)
a graphical user interface configured to receive the ocular surgical data and display the ocular surgical data to a user; and a processor, wherein the processor is configured to receive a number of ocular surgical data samples, deemphasize selected ocular surgical data samples thereby yielding a number of emphasized samples, and perform an operation on the number of emphasized samples to produce filtered ocular surgical data. (See Saarloos at [0071] and Fig. 2 where sample images not of the iris and sclera are ignored, creating a subset of images that contain only these portions of the eye. It states at [0071] that “[t]he sampled data is filtered with a high pass digital filter.”)
Saarloos may not specifically disclose the following:
an instrument host for said ocular surgical instrument, the instrument host being configured to receive ocular surgical data during phacoemulsification, diathermy or vitrectomy procedure, wherein the surgical data comprises instrument sensor data from the ocular surgical instrument;
Clause discloses this limitation. (See Clause at [0032] where real-time data reporting from a phacoemulsification/vitrectomy system is disclosed. See also Saarloos at [0049] where cataract surgery is disclosed. Phacoemulsification was known by those of ordinary skill in the surgical arts to be a common technique used in cataract surgery at the time of filing of the invention.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Clause and Saarloos. The two are analogous to the Applicant’s invention in that both relate to eye surgery. The motivation to do so would have been helping Saarloos address the difficulty of eye surgery due to small environmental changes as taught by Clause at [0008].


26. (New) Saarloos and Clause disclose the limitations of Claim 25.
Saarloos discloses a limitation wherein the graphical user interface is configured to receive filtering parameters from a user, and the processor is configured to process the filtering parameters received from the user. (See Saarloos at [0077]-[0078] disclosed is user controls over the live image, and of indication of the location of the pupil or limbus. See Saarloos at [0063] when a high-pass filter is utilized and it is implied that care should be taken to exclude data from eye-lids and lashes. This is held to teach the limitation of filtering parameters from a user, or minimally to render user adjustment of the high-pass filtering process obvious to try.)
32. (New) Saarloos and Clause disclose the limitations of Claim 25.
Saarloos discloses a limitation wherein the processor is configured to display the surgical data on the graphical user interface using a format comprising at least one selected from the group consisting of a numerical representation and a graphical representation; and (See Saarloos at [0015] where software for surgical planning is disclosed. See Saarloos at [0077] and [0078] where GUI elements for display of ocular data are disclosed.).
the processor is configured to filter the surgical data and display filtered surgical data in that format. (See Saarloos at [0071] that “[t]he sampled data is filtered with a high pass digital filter.”)

33. (New) Saarloos and Clause disclose the limitations of Claim 32.
Saarloos discloses a limitation wherein filtering the surgical data comprises identifying a predetermined number of surgical data samples. (See Saarloos at [0047] and [0063] where analysis and filtering of ocular data are carried out according to data samples.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim remain 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Saarloos in view of Claus and in further view of Pre-grant Publication 20110019151 (Schuhrke) as disclosed by Applicant in the IDS mailed on 4/30/2021.

27. (New) Saarloos and Clause disclose the limitations of Claim 25.
Saarloos and Clause do not specifically disclose a limitation wherein the processor employs expected maximum and minimum values for surgical data to be filtered. (See Schuhrke at [0075] where absolute maximum and minimum values for filtering are disclosed, which are held to teach the limitation of expected maximum and minimum values in a filtering context.)
Accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the applicant’s claimed invention to combine Saarloos and Schuhrke. The two are analogous to the Applicant’s invention in that both relate to performing ocular surgery. The motivation to add maxima and minima to the filter in Saarloos would have been properly identifying portions of the eye as taught by Schuhrke at [0008].

28. (New) Saarloos, Claus, and Schuhrke disclose the limitations of Claim 27.
Schuhrke discloses a limitation wherein the processor further employs an amount of time over which the surgical data is expected to vary. (See Schuhrke at [0030] where a filter stage with time-dependent averaging operation is disclosed)

29. (New) Saarloos and Clause disclose the limitations of Claim 25.
Saarloos and Clause do not specifically disclose a limitation wherein the operation comprises an averaging operation of the number of emphasized samples. 
Schuhrke discloses this limitation. (See Schuhrke at [0030] where a time averaging operation is disclosed.)

30. (New) Saarloos, Claus, and Schuhrke disclose the limitations of Claim 28.
It would have been obvious to try a limitation wherein, wherein the expected maximum and minimum values and the amount of time over which the surgical data is expected to vary are based on prior readings.
The MPEP states the following regarding rationales for determining obviousness:

[E]xemplary rationales that may support a conclusion of obviousness include: “Obvious To Try” – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success

To reject a claim based on this rationale  . . . [o]ffice personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

MPEP §2143.
 
The examiner finds as follows:
(1) that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem, values were needed for the maxima and minima of Schuhrke;
(2) that there had been a finite number of identified, predictable potential solutions to the recognized need or problem in that these would have to either come from a first try or a previous occurrence and trial and error are well known in the field of science/medicine;
(3) that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success;
(4) and that no further analysis is necessary in holding the subject matter of Claims 30 obvious in light of the guidelines of MPEP §2134.

31. (New) Saarloos, Claus, and Schuhrke disclose the limitations of Claim 28. 
Saarloos discloses a limitation wherein the expected maximum and minimum values and the amount of time over which the surgical data is expected to vary are obtained from a database. (See Saarloos at [0045] where disclosed is a data module held to teach the limitations of a database.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN K SHREWSBURY/Examiner, Art Unit 2175
7/30/2022
						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175